GTEBERT, Circuit Judge
(after stating the facts as above). The question presented to this court is whether the indictment charges the commission of a crime.
[1] The contention of the plaintiffs in error is that, inasmuch as an entryman of land under the desert land acts has the right to assign his entry as soon as it is made, the plaintiffs in error committed no crime in conspiring to induce an entryman to make an entry when he had the actual present intention to assign his right to another; that the entryman lias the right to make an entry with the intention to assign; that the land office lias no right to exact from him an affidavit which renounces such right; that, if it does exact such an affidavit, the entryman does not commit perjury in making it, and the entry which he makes is legal, no matter what his intention may be. The act to provide for the sale of desert lands (19 Stats. 377) declares:
“That it shall be lawful for any citizen oí the United States, or any person of requisite age who may be entitled to become a citizen, and who lias filed liis declaration to become such, and upon payment of twenty-five cents per acre to file a declaration under oatli with the register and receiver of the land district in which any desert land is situated, that he intends to reclaim a tract oí desert land. * * *”
The act of March 3, 1891 (26 Stat. 1096), makes the further provision that at the time of filing the declaration hereinbefore required the part)' shall also file a map of such land, which shall exhibit a plan showing the mode of contemplated irrigation, and which plan shall be sufficient to thoroughly irrigate and reclaim said land, and prepare it to raise ordinary agricultural crops, and shall also show the source of the water to be used for irrigation and reclamation. These two provisions clearly mean that the entryman can make no entry except a bona fide entry with the intention to reclaim the land, that he shall not only have bona fide such definite intention, but that he shall have in mind a plan of contemplated irrigation, as well as an adequate source of water. Row, the argument is that because the act of 1891 recognizes the right of assignment, and the Supreme Court in United States v. Hammers, 221 U. S. 220, 31 Sup. Ct. 593, 55 L. Ed. 710, has held that an assignment may be made within 12 days after the date of the entry, an actual intention on the part of the entryman to reclaim is no longer required as a condition to his right to make the entry. It is said that, if he could assign within twelve days, he could assign within 12 seconds after making his entry, and, if he could do that, the intention with which he made liis entry is of no importance. We cannot so construe the statutes. 1't was clearly not the intention of Congress to offer the desert lands to entry to persons who were to be dummies for others, or to persons who had no intention to occupy the land for the purposes for which it was offered, but whose intention was to hold it temporarily merely for the purposes oí speculation or for the benefit of some other person. Why does the act of Congress require the entryman to take the solemn oath that he intends to reclaim the land, unless that intention is of the very essence of the condition upon *882which his entry is permitted? He certainly cannot be said to intend to reclaim through the future acts of his assignee. He can know nothing of what his assignee may do, nor can he be made answerable for his assignee’s act or failure to act. His assignee also may intend to assign to another. There is substantial basis for requiring good faith in the entryman in the resulting security to the government that its purpose of reclamation shall not be frustrated by the acquisition of colorable rights. The desert lands are not offered to settlers for speculation, nor for what money they will bring to the government, but they are offered to settlement by Congress in the exercise of authority to provide for the common welfare, and in the discharge of a duty to develop the agricultural resources of the United States. Will it be asserted that an entry of desert land may lawfully be made without the oath required by the statute, or that Congress intended that an entryman, in order to secure his right to make an entry without the intention to reclaim the land, should first commit perjury by taking a solemn oath that he intended to reclaim it? In United States v. Keitel, 211 U. S. 370, 29 Sup. Ct. 123, 53 L. Ed. 230, the court said of the purpose and necessary effect of the conspiracy there under consideration that it was “to obtain the lands * * * by the suppression of facts which, had they been disclosed, would have rendered the acquisition impossible.” What the court there said aptly describes the present case. On the facts charged in the indictment here the entries could only have been made by means of false oaths. If the applicants had stated the truth, their applications would have been rejected.
The cases of Williamson v. United States, 207 U. S. 425, 28 Sup. Ct. 163, 52 L. Ed. 278, and United States v. Biggs, 211 U. S. 507, 29 Sup. Ct. 181, 53 L. Ed. 305, cited by the plaintiffs in error, decide no principle applicable to the case at bar. In the Williamson Case it was held that under the timber and stone act, after an applicant has made his preliminary sworn statement concerning the bona fides, of his application, and the absence of any contract or agreement in respect to the title, he is not required to swear again to such facts on his final proof, and that a regulation of the land commissioner exacting such an additional statement at the time of final hearing is invalid. In the Biggs Case it was held that, while the timber and stone act prohibited an entryman from entering land ostensibly for himself but in reality for another, a conspiracy formed to induce an entryman who has made in good faith his application to purchase subsequently to agree to convey his interest in the land was no violation of the statute. In Adams v. Church, 193 U. S. 510, 24 Sup. Ct. 512, 48 L. Ed. 769, under the provisions of the timber culture act, which act, as does the desert land act, requires the applicant to make affidavit that the entry is made for the cultivation of timber for his exclusive use and benefit, and that the application is made in good faith and not for the purpose of speculation or for the benefit of another person, the court recognized the right to assign “if the entryman has complied with the statute and made the entry in good faith in accordance with' the terms of the law and the oath required of him upon *883making such entry, and has done nothing inconsistent with the terms of the law.” In brief, it -is clear from the authorities that an entry on the public lands made not in good faith, or in evasion of the provisions of the law, is a fraud upon the government, and a combination of two or more persons to induce others to make such entries is a conspiracy punishable by section 5440 of the Revised Statutes (U. S. Comp. St. 1901, p. 3676).
. [2J It is contended that the indictment is fatally defective for failure to allege that the defendants accused therein ever caused any fraudulent entries to he made, or ever took any steps or did any act to that end. But it was not necessary to allege that such entries were in fact ever made. The offense charged was a conspiracy to defraud the United States. The nature and object of the conspiracy, and the means whereby the conspirators intended to carry out their scheme, were set forth. The offense was complete when the unlawful con--piracy was formed and the plans were adopted. ' There remained, however, a locus penitente until something more was done. Instead of abandoning their conspiracy, the indictment alleges that the conspirators performed certain overt acts. In the counts on which the plaintiffs in error were found guilty, they were charged with making certain false and fraudulent affidavits of expenditures which were sworn to have been made on desert land entries within the first year after the date thereof, which affidavits were set forth and were alleged to have been sworn to before the receiver of the land office, and they contained the jurat and the signature of such officer. These overt acts were within the scope of the conspiracy as charged, and they ended to accomplish its object. In United States v. Britton, 108 U. S. 199, 2 Sup. Ct. 531, 27 L. Ed. 698, it was said:
“The offense charged in the counts of this indictment is a conspiracy. This offense does not consist of both the conspiracy and the acts done to effect the object of the conspiracy, but of the conspiracy atone.”
[3] It is suggested, not in the briefs or argument of counsel, but by a member of this court, that the demurrer should have been sustained for the reason that it is not alleged in the indictment that the plaintiffs in error agreed to procure any person to do all the things essential to the making of entries under the D-esert Rand Raw; that if the conspiracy, as it is described, had been fully accomplished, the United States could not have been defrauded, because no colorable right to possession of any public land could have been initiated, since the indictment does not charge that the applicants were to be induced to file the map and disclose the source of water supply, as required by the act of 1891, or to pay the 25 cents per acre required as a condition to making an entry. We do not think that the indictment is defective for the omission of these allegations. It is distinctly alleged therein that the plaintiffs in error were to procure a large number of persons each to make, subscribe, and swear to before the register and receiver of the land office at Ros Angeles a certain false, feigned, fraudulent, and' fictitious “declaration concerning, and entry of,” a certain tract of desert land, and in the clause charging guilty knowledge it alleges that the accused well knew that the declarations were *884to be made and sworn to “for the purpose of making and causing to be made,- false, fraudulent, fictitious entries of the respective tracts of desert lands * * * and for the purpose of fraudulently obtaining title to and use and possession of said respective tracts of desert lands.” -The indictment sufficiently advised the defendants therein of the charge which they were called upon to meet — a conspiracy to induce persons to make fraudulent entries of land under the desert land acts. To make such entries, there was necessarily implied the performance of all the acts required by law, the filing of the sworn application, the presentation of the map, and the payment of the specified installment of the purchase money. In Dealy v. United States, 152 U. S. 539, 14 Sup. Ct. 680, 38 L. Ed. 545, the indictment charged that the conspiracy was to be carried into effect “by means of false, feigned, illegal and fictitious entries.” The court held that an indictment so charging was sufficient, since the word “entry” had, in homestead cases, a settled, technical meaning, and that an entry under the homestead law in popular understanding means .not only the preliminary application, but the proceedings as a whole to complete the transfer of title.
The judgment is affirmed.